“Case 5:21-cv-00309-J Document 1 Filed 04/07/21 Page 1 of 11

FILED

‘IN THE UNITED STATES DISTRICT ¢ T .
aoe APR 07 2021

FOR THE WESTERN DISTRICT OF OKLAHOMA
~ CARMELITA REEDER SHINN, CLERK
, | | Us. DIST. COUR, WeSTERN DIST. OKLA,
{) g K ator Lane VV unlay , _
a

(Enter the full name of the plaintiff.) C I Vv > 1 Rm 0 3 0 9™ J

Vv. Case No.
(Court Clerk will insert case number)

 

 

 

 

(1) Stephens County , |
a iairy Re ahrbough Stephens County Jail Deteation OF
(Enter the full name of each defendant. Attach | -
additional sheets as necessary.)
PRO SE PRISONER CIVIL RIGHTS COMPLAINT
Initial Instructions
1 You must type or legibly handwrite the Complaint, and you must answer all

questions concisely and in the proper space. Where more space is needed to answer any
question, you may attach a separate sheet. |

2. You must provide a full name for each defendant and describe where that
defendant resides or can be located.

3, You must send the original complaint and one copy to the Clerk of the District
Court,

4, You must pay an initial fee of $400 (including a $350 filing fee and a $50
‘ administrative fee). The complaint will not be considered filed until the Clerk receives

the $400 fee or you are granted permission to proceed in forma pauperis.
5. . If you cannot prepay the $400 fee, you may request permission to proceed in

forma pauperis in accordance with the procedures set forth in the Court’s form
application to proceed in forma pauperis. See 28 U.S.C. § 1915; Local Civil Rule 3.3. -

Rev. 10/20/2015
" Case 5:21-cv-00309-J Document1 Filed 04/07/21 Page 2 of 11

e If the court grants your request, the $50 administrative fee will not be
' assessed and your total filing fee will be $350.

e You will be required to make an initial partial payment, which the court
will calculate, and then prison officials will deduct the remaining balance
from your prison accounts over time.

e These deductions will be made until the entire $350 filing fee is paid,
regardless of how the court decides your case.

7. The Court will review your complaint before deciding whether to authorize
service of process on the defendants. See 28 U.S.C. §§ 1915(e)(2), 1915A; 42 U.S.C. § .
1997e(c)(1). If the Court grants such permission, the Clerk will send you the necessary

instructions and forms.

8. If you have been granted permission to proceed in forma pauperis, the United
States Marshals Service will be authorized to serve the defendants based on information
you provide. If you have not been granted permission to proceed in forma pauperis, you
will be responsible for service of a separate summons and copy of the complaint on each
defendant in accordance with Rule 4 of the Federal Rules of Civil Procedure.

COMPLAINT

I. Jurisdiction is asserted pursuant to:
Qe U.S.C. § 1983 and 28 U.S.C. § 1343(a)(3) (NOTE: these provisions
genetally apply to state prisoners), or

__ Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S.
388 (1971), and 28 U.S.C. §{1331 (NOTE: these provisions generally apply to
federal prisoners)

If you want to assert jurisdiction under different or additional statutes, list these
below:

 

 

 

Rev. 10/20/2015
" Case 5:21-cv-00309-J Document 1 Filed 04/07/21 Page 3 of 11

If. State whether you are a:
____ Convicted and sentenced state prisoner

____ Convicted and sentenced federal prisoner

_hrretrial detainee

____ Immigration detainee

____ Civilly committed detainee

___ Other (please explain) 5 teghens Counky Ta; ! jn mate

Il. Previous Federal Civil Actions or Appeals

List each civil action or appeal you have brought in a federal court while you were
incarcerated or detained in any facility.

1. Prior Civil Action/Appeal No. 1

a. Parties to previous lawsuit:
Plaintiff(s): \

Defendant(s): \

b. Court and docket number: / [ f- be \
c. Approximate date of filing: / VS \ \

d. Issues raised: \

i

e. Disposition (for example: Did you win? Was the case dismissed? Was
summary judgment entered against you? Is the case still pending? Did you

appeal?):
A \

f7~.

 

 

f. Approximate date of disposition:

If there is more than one civil action or appeal, describe the additional civil actions
or appeals using this same format on a separate sheet(s).

Rev. 10/20/2015
" Case 5:21-cv-00309-J Document1 Filed 04/07/21 Page 4 of 11

IV. Parties to Current Lawsuit

State information about yourself and each person or company listed as a defendant
in the caption (the heading) of this complaint.

1. Plaintiff
Name and any aliases: De k gtor L ang Munley
Address: / Of South [1th St, Duncan, CK, 23T33

Inmate No.:

 

2. Defendant No. 1
Name and official position: S Tegh eas Coya ty
/of South bith Street, Danan, OK

Place of employment and/or residence:_.

 

How is this person sued? €Q official capacity, ( ) individual capacity, ( )
both

3. Defendant No. 2
Name and official position: Ba ery R ohrh Qu ‘9g A
3 fephen s 2 aunty Detertion OF Ficer
Place of employment and/or residence: St <ph eAS C oun ty T eee

[el South Mth Street, Dancan, Ck, 23S. 33

How is this person sued? (_) official capacity, ( ) individual capacity, bF
both

If there are more than two defendants, describe the additional defendants using
this same format on a separate sheet(s).

Rev. 10/20/2015
Case 5:21-cv-00309-J Document 1 Filed 04/07/21 Page 5 of 11

of | etfs
De Tene (iva s

d aul a

 

Name dad 3 at ie al ZoOsi tions K aire J en€es
a

 

5 Tephens Coualy Jail Detenti oA O tfieer

Place of employment Ste ah CAS County Tail
iol J lth Street, Duncan, Ok, 7395-32
How is is s this P E05 ON Sued? ( a O FFicial Capacity

= i
co ached capacity 6? both

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
" Case 5:21-cv-00309-J Document 1 Filed 04/07/21 Page 6 of 11

V. Cause of Action

Instructions
1, Provide a short and plain statement of each claim.
° Describe the facts that are the basis for your claim.
° You can generally only sue defendants who were’ directly involved in

. harming you. Describe how each defendant violated your rights, giving
dates and places.

e Explain how you were hurt and the extent of your injuries.
2. You are not required to cite case law.
e Describe the constitutional or statutory rights you believe the defendant(s)
violated.
° At this stage in the proceedings, you do not need to cite or discuss any case
law.
3. You are not required to attach exhibits.

e If you do attach exhibits, you should refer to the exhibits in the statement of
your claim and explain why you included them.

4. Be aware of the requirement that you exhaust prison grievance procedures before
filing your lawsuit.

° If the evidence shows that you did not fully comply with an available
prison grievance process prior to filing this lawsuit, the court may dismiss
the unexhausted claim(s) or grant judgment against you. See 42 U.S.C. §

1997e(a).
° Every claim you raise must be exhausted in the appropriate manner.
5. Be aware of any statute of limitations.
e If you are suing about events that happened in the past, your case may be

subject to dismissal under the statute of limitations. For example, for many
civil rights claims, an action must be brought within two years from the
date when the plaintiff knew or had reason to know of the i injury that is the
basis for the claim.

Rev, 10/20/2015
Case 5:21-cv-00309-J Document 1 Filed 04/07/21 Page 7 of 11

|

6. Do not include claims relating. to your criminal conviction or to prison
disciplinary proceedings that resulted in loss of good time credits.

° If a ruling in your favor “would necessarily imply the invalidity” of a
criminal conviction or prison disciplinary punishment affecting the time
served, then you cannot make these claims in a civil rights complaint unless
you have already had the conviction or prison disciplinary proceeding
invalidated, for example through a habeas proceeding.

Claims

List the federal right(s) that you believe have been violated, and describe what
happened. Each alleged violation of a federal right should be listed separately as its own

claim. ©

1. Claim 1:
(1) List the right that you believe was violated:

Twas physically assaulted by the

i - 7
De tention OFF jcers at this facility gad
Ll am a handicap person and I was
5 wh jec t fo €xée55 ive for ge

(2) List the defendant(s) to this claim: (If you have sued more than one
defendant, specify each person or entity that is a defendant for this
particular claim.)

5 Tephens County
Barty Rohrbough
Katie SD ones

 

Rev. 10/20/2015
Case 5:21-cv-00309-J Document 1 Filed 04/07/21 Page 8 of 11

hee

Cain eat?

(4) Supporting Maa Pe LI have Dystoneg dnd have had brain
Surgery, ihe: AP ate xy deep brain Stimulator intel ell Gal Vig
Surgeny, Shortly atte, Barry Rehrbough Started working
iene ie ee Ae me mal laminas me on my head. th:
Was sn fpod with Witheree re @ esault Split iG head
open and sal had te i tT medical Another tie he entered
ny cell handeut eel. me and threw Me OA wow head cg ain
Equsiig of Eat aM of anather trip te mectic Both
incesleats Were th late Bis A: ater ot 22.0 26, Because
of my Dy stonia, J am not iuppaseal to be hit on A
Acad. = am efi b lel barely ab le to walk. Fire.
detention Atver disciptineol he They have bath Viokes
proct and medical records with ‘exact dates Unsure:
ae heed te Get it Ph rove h SUbpsena, Bcipry Re he bough
1§ Ales ay s tne at ting me roughly gpast to clay olor / x! at
[2 pm Sen At was pulling IN out for a haar za he

sh oved Me,

 

 

 

 

 

 

 

 

 

 
. Case 5:21-cv-00309-J Document1 Filed 04/07/21 Page 9 of 11

(3) List the supporting facts:
On June last year L was Or feFow ined L had

Ay A aaah adit #he bean hole ELT be tea bon Oo €€o¢er katie
Jones slammeA the bean hale shat Qa fay hanced
dna ee hand was already messed up

(4) Relief requested: (State brief exactly what you want the court to
do for you.)

Criminal gharges eA those Cesponsih le and” reguesting
Monat ery relict for pain and suffering regucstiny
Stephens County [209.000 Barry Rohr bough
Katie Jones 410.9,220

2. Claim II:
(1) List the right that you believe was violated:
7 have been harrassedd cna aggravated

by the Detention Of Fiéers here QA

7 ; .
Many of therent? -OGEGASIONS

 

 

(2) List the defendant(s) to this claim: (If you have sued more than one
defendant, specify each person or entity that is a defendant for this

' particular claim.) ©
5 > teph eels £ PUN ty

Barry Rokr bough
Ka tie Tones

 

 

Rev. 10/20/2015
Case 5:21-cv-00309-J Document 1 Filed 04/07/21 Page 10 of 11

(3) List the supporting facts:
Barry Rehr bough Calis Me. tag got, Chome,

Snitch aad Many other things "T am het

 

 

(4) Relief requested: (State briefly exactly what you want the court to
do for you.)

eriminal charges on these responsible @ad paguesting

ronateny relict for paid anal suffering Peguesting

Stephens County 209000 , Barry Rehr bough
flog 290 Katie "Tones foo OOO |

If there are more than two claims that you wish to assert, describe the additional
claims using this same format on a separate sheet(s).

 

VI. Declarations

I declare under penalty of perjury that the foregoing is true and correct.

relation PD arwrde OVor/2!

Plaintiff’ Ssignature Date

 

I further declare under penalty of perjury that I placed this complaint in the
prison’s legal mail system, with the correct postage attached, on the _ day of

,20.

 

Dr Ke a SLA Of /as/2z|

Plaintiff's signature 300. Date

Rev. 10/20/2015
Case 5:21-cv-00309-J Document1 Filed 04/07/21 Page 11 of 11

a eurrently beé AY held Captive a Ct County the i has Ao
regards to ou esti tytinal rights. Taey Consi lantl / ph ysicall,
Gisaull Crear oii. et 4 us On Dog as Charges anol. physically
assault Gui 1D jam anid). Hamegton = gece th ite Sentence: Ct
bt AS ig ed he Fey p lea barg ain oa there bogus charg Be

This £5 net iste 2 please help GES

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 
